387 F.2d 149
Billy Ray HARRIS, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24794.
United States Court of Appeals Fifth Circuit.
December 19, 1967.

Neal D. Cannon, Houston, Tex., for appellant.
Robert E. Owen, Asst. Atty. Gen., Austin, Tex., Crawford C. Martin, Atty. Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst. Atty. Gen., R. L. Lattimore, Howard M. Fender, Gilbert J. Pena, Asst. Attys. Gen., Austin, Tex., for appellee.
Before TUTTLE and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
In this habeas corpus proceeding in the United States District Court for the Southern District of Texas the appellant attacked his state court conviction of robbery in the Texas courts on a number of grounds, most of which were decided on a former appeal to this court. See Harris v. Beto, 367 F.2d 567 (5 Cir. 1966). The case was remanded to the district court for determination of the question of voluntariness of his confession. Upon remand the district court denied relief and concluded that the confession was voluntary.


2
On this appeal the appellant does not insist as strenuously as heretofore that his confession was not voluntary. He claims that the confession should not have been admitted into evidence because his arrest and subsequent detention were unlawful. We have considered all of appellant's contentions and find them without merit. The judgment is affirmed.